DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 6, 7, 9, & 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate sub combinations or related steps. See 37 CFR 1.75. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over McCay (US 9374984 B2) in view of Cory (US 20170280686 A1), O'Neill (US 6834621 B1), Farrar (US 20170049078 A1), Clenney (US 20080115739 A1), and Nesper (US 20120260865 A1).
For claim 1; McCay teaches a pet transaction rope comprising; 
a movable ring snap hook ((17) and column 3; lines 58-60), 
a first webbing ((13) and column 3; lines 46-52), 
a parachute rope woven handle ((15) and column 3; lines 54-60), 
a first webbing elastic part ((12) and column 3; lines 46-52), and 
a second webbing ((13) and column 3; lines 46-52) and 
a pulling handle ((16) and columns 3-4; lines 61-4); 
wherein the movable ring snap hook and the parachute rope woven handle are fixedly sewn on the first webbing in sequence (fig. 1), the other end of the first webbing is fixedly sewn 
McCay discloses the claimed limitations above except the woven parachute rope.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a parachute woven handle in place of the handle taught by McCay, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.04 I.
McCay does not teach a leash that includes the following limitations:
one end of the first webbing elastic part being connected to one end of the second webbing through a square ring, 
a male buckle of automobile safety buckle fixedly sewn to the first webbing elastic part that is used to connect with a female buckle of automobile safety buckle, 
the first webbing elastic part being movably sleeved with a fixing square buckle, the fixing square buckle slides back and forth on the first webbing elastic part to realize the fixing and storage of the male buckle of the automobile safety buckle,
the second webbing is movable sleeved with an adjustable hook, the adjustable hook is located outside the male buckle and the female buckle of the insertion buckle,  the adjustable hook comprises a slide buckle part and a hook part, the hook part is configured to fix two ends of 
a first D-ring, 
a second D-ring where the second D-ring is located between the male buckle and the female buckle of the insertion buckle wherein the second D-ring is located on the pulling handle,
and an insertion buckle being an illuminated buckle.
However, Cory teaches a square ring ((12) & (13)) that can connect two sections of a lead together.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of the split leash and square ring taught by Cory the leash taught by McCay to improve similar products in the same way by creating a more flexible leash, by splitting the leash taught by McCay down the center so the first webbing elastic part to one end of the second webbing are connected through a square ring ((12) & (13) from Cory) (as seen in the figure below) to allow for more flexibility so the animal does not harm themselves by pulling. See MPEP 2143 I. (C).

    PNG
    media_image1.png
    297
    295
    media_image1.png
    Greyscale

The combination of McCay in view of Cory does not teach a leash that includes the following limitations:
a male buckle of automobile safety buckle fixedly sewn to the first webbing elastic part that is used to connect with a female buckle of automobile safety buckle, 
the first webbing elastic part being movably sleeved with a fixing square buckle, the fixing square buckle slides back and forth on the first webbing elastic part to realize the fixing and storage of the male buckle of the automobile safety buckle,
the second webbing is movable sleeved with an adjustable hook, the adjustable hook is located outside the male buckle and the female buckle of the insertion buckle,  the adjustable hook comprises a slide buckle part and a hook part, the hook part is configured to fix two ends of a webbing portion that pass through the female buckle of the Page 2 of 9insertion buckle; and the hook part has a hook opening configured to disengage the webbing portion from the hook part,
a first D-ring, 
a second D-ring where the second D-ring is located between the male buckle and the female buckle of the insertion buckle wherein the second D-ring is located on the pulling handle,
and an insertion buckle being an illuminated buckle.
However, O’Neill teaches a male buckle (fig. 4A, 4B, & 5) of automobile safety buckle that is used to connect with a female buckle of automobile safety buckle and a square fixing buckle (fig. 5 (260)) that slides back and forth in order to realize the fixing and storage of the male buckle (fig. 5 & column 6; lines 35-36).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of McCay in view of Cory to incorporate a seatbelt clip and it’s organizer fixing buckle as taught by O’Neill directly below the square ring in order to restrain a dog in a car (column 2; lines 25-29 from O’Neill). See MPEP 2143 I. (G).
The combination of McCay in view of Cory and O’Neill does not teach a leash that includes the following limitations:
the second webbing is movable sleeved with an adjustable hook, the adjustable hook is located outside the male buckle and the female buckle of the insertion buckle,  the adjustable hook comprises a slide buckle part and a hook part, the hook part is configured to fix two ends of a webbing portion that pass through the female buckle of the Page 2 of 9insertion buckle; and the hook part has a hook opening configured to disengage the webbing portion from the hook part,
a first D-ring, 
a second D-ring where the second D-ring is located between the male buckle and the female buckle of the insertion buckle wherein the second D-ring is located on the pulling handle,
and an insertion buckle being an illuminated buckle.
However, Farrar teaches an adjustable hook wherein,
the adjustable hook (fig. 1A (153) (130) (151)) comprises a slide buckle part and a hook part (paragraphs [0043] & [0044]), 
the hook part is configured to fix two ends of a webbing portion that pass through the female buckle of the Page 2 of 9insertion buckle (fig. 1A (153) (130) (151) and paragraphs [0021] the open hook buckle, [0043], & [0044]); and 
the hook part has a hook opening configured to disengage the webbing portion from the hook part (fig. 1A (153) (130) (151) and paragraphs [0043], & [0044]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art element of the adjustable hook (fig. 1A (153) (130)(151) from Farrar) to the second webbing (as seen in the figure above) outside of the insertion buckle of the modified leash taught by McCay in view of See MPEP 2143 I. (A).
The combination of McCay in view of Cory, O’Neill, and Farrar does not teach a leash that includes the following limitations:
a first D-ring, 
a second D-ring where the second D-ring is located between the male buckle and the female buckle of the insertion buckle wherein the second D-ring is located on the pulling handle,
and an insertion buckle being an illuminated buckle.
However, Clenney teaches multiple D-rings ((30) and paragraph [0022]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by adding the D-rings ((30) from Clenney) to the modified leash taught by McCay in view of Cory, O’Neill, and Farrar where the first D-ring is located between the snap hook and the parachute handle and the second D-ring is located between the male and female aspects of the insertion buckle to yield the predictable result of more locations for attachments. See MPEP 2143 I. (A). 
The combination of McCay in view of Cory, O’Neill, Farrar, and Clenney does not teach the insertion buckle being an illuminated buckle.
However, Nesper does teach a reflector buckle (paragraph [0044]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insertion buckle that is taught by McCay as suggested by Nesper (paragraph [0044]) in order to illuminate the buckle to alert cars of the animal’s presence (paragraph [0044]). See MPEP 2143 I. (G).
The combination of McCay in view of Cory, O’Neill, Farrar, Clenney, and Nesper will be hence forth be referred to as the modification of McCay.
For claim 9; The modification of McCay teaches all limitations as stated above.
 McCay further teaches a leash wherein the first webbing elastic part (seen in the figure above) has a stitching position as square or rectangular diagonal cross stitching (column 3; lines 24-30) plus M/W continuous cross stitching, to ensure solid and reliable use (column 3; lines 24-30).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McCay  in view of Cory, O'Neill, Farrar, Clenney, and Nesper as applied to claim 1  above, and further in view of Herwitz (US 20100083912 A1).
For claim 2; The modification of McCay teaches all limitations as stated above.
The modification of McCay does not teach a leash wherein the first webbing is a reflective webbing, the first webbing elastic part is a reflective elastic webbing, the second webbing is a rubber-coated webbing, and reflective patterns are printed on both sides of the second webbing.
However, Herwitz teaches a leash wherein the first webbing is a reflective webbing, the first webbing elastic part is a reflective elastic webbing ((16) and paragraph [0052]), the second webbing is a rubber-coated webbing, and reflective patterns are printed on both sides of the second webbing ((16) and paragraph [0071]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a simple substitution of both the first and second webbing taught by McCay for the reflective webbing and patterns taught by See MPEP 2143 I. (B).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McCay in view of Cory, O'Neill, Farrar, Clenney, and Nesper as applied to claim 1 above, and further in view of Edwards (US 6240881 B1).
For claim 3; The modification of McCay teaches all limitations as stated above, including a first and second D-ring ((30) from Clenney) made of metal (paragraph [0022] from Clenney) as taught by Clenney.
Therefore it would have been obvious to one of ordinary skill in the art, prior to the effective filling date, to combine the prior art elements according to known methods by adding the D-rings ((30) from Clenney) to the modified leash taught by McCay in view of Cory, Woods, Moore, and Fang where the first D-ring is located between the snap hook and the parachute handle and the second D-ring is located between the male and female aspects of the insertion buckle to yield the predictable result of more locations for attachments. See MPEP 2143. 
The modification of McCay does not teach a dog poop bag.
However, Edwards teaches a dog poop bag dispenser ((10) and column 3-4; lines 61-9).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art element of the poop bag dispenser to the modification of McCay attached to one the D-rings to yield the predictable result of easy access to a bag. See MPEP 2143 I. (A). 

Claim 5 is rejected under 35 U.S.C. as being unpatentable over McCay in view of Cory, O'Neill, Farrar, Clenney, and Nesper as applied to claim 1 above, and further in view of SWINTON (US 20190124891 A1).
For claim 5; The modification of McCay teaches all limitations as stated above, including the pulling handle taught by McCay.
The modification of McCay does not teach a waist or accessory bag. 
However, SWINTON teaches an accessory bag (fig. 1) the can be attached to a lead (paragraph [0041]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art element of the accessory bag (fig. 1 of SWINTON) taught by SWINTON to the modification of McCay in order to obtain the predicable result of extra storage when using the versatile lead. See MPEP 2143. 

Claims 6-7 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over McCay in view of Cory, O'Neill, Farrar, Clenney, and Nesper as applied to claim 1 above, and further in view of Moore (US 20180199547 A1).
For claim 6; The modification of McCay teaches all limitations as stated above.
McCay further teaches the parachute rope woven handle is configured to use as a handle, and the parachute rope woven handle is able to store with accessories.
The modification of McCay does not teach the pulling handle being configured into a collar.
However, Moore further teaches an anchor and insertion buckle (fig. 3A (317)) that acts as a pulling handle (fig. 3A (317)) that may be configured into a collar (fig. 3A (317)) after being adjusted by the insertion buckle (paragraph [0092]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a simple substitution of the pulling handle taught by McCay ((15) from McCay as seen above) for anchor and the insertion buckle taught by Moore ((317) from Moore) to obtain the predicable result of a pulling handle that is variable in size (paragraph [0092]).
For claim 7; The modification of McCay teaches all limitations as stated above.
The modification of McCay does not teach a quick release pulling handle.
However, Moore teaches an anchor and insertion buckle that acts as a pulling handle (fig. 3A (317)) with the ability to realize quick release ((211) (209)) and having wide-range adjustment functions after being adjusted by the insertion buckle (paragraph [0092]), and pets can be controlled fixed at tree, guardrail, handle, street light pole, telegraph pole, waist, arm or other objects to realize a quick fixing and quick release (fig. 4 & 5).
Therefore it would have been obvious to one of ordinary skill in the art, prior to the effective filling date, to utilize a simple substitution of the pulling handle taught by McCay ((15) from McCay as seen above) for anchor and the insertion buckle taught by Moore to obtain the predicable result of a pulling handle that is variable in size (paragraph [0092]).
For claim 10; The modification of McCay teaches all limitations as stated above, including the insertion buckle taught (fig. 3 (20) & (21) from McCay) by McCay and the adjustable hook (fig. 1A (153) (130) (151) from Farrar) taught by Farrar.
The modification of McCay does not teach a quick release pulling handle.
However, Moore does teach a quick release pulling handle (fig. 3A, 4, & 5 (317) (211) (209) and paragraph [0092])
The modification of McCay teaches an adjustable hook where the second webbing can pass through the adjustable hook (fig. 1A (153) (130) (151) from Farrar) wherein the second webbing passes through the adjustable hook (fig. 1A (153) (130) (151) from Farrar) and the insertion buckle (fig. 3 (20) & (21) from McCay) in an M shape (through the buckle and the adjustable hook on the second webbing) suitable for the intended use of fixing half portion of the insertion buckle so as to quickly realize a series of operating steps such as non-slip, quick release, arbitrary range adjustment and fixing, and the other half of the insertion buckle is enclosed to form a fixed second webbing loop, a size of the second webbing loop is limited by a length of the webbing, and the size of the second webbing loop is freely adjusted on the second webbing with a fixed length.
Therefore it would have been obvious to one of ordinary skill in the art, prior to the effective filling date, to combine the prior art elements taught in the modification of McCay (the insertion buckle and second webbing from McCay and the adjustable hook taught by Farrar) with the quick release handle taught by Moore to obtain the predictable result of various operating steps such as non-slip, quick release, arbitrary range adjustment and fixing, and the other half of the insertion buckle is enclosed to form a fixed second webbing loop, a size of the second webbing loop is limited by a length of the webbing, and the size of the second webbing loop is freely adjusted on the second webbing with a fixed length. See MPEP 2143. I. (A).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICOLE PAIGE MACCRATE/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642